DETAILED ACTION

1. 	This office action is in response to applicant’s communication filed on 06/15/2022 in response to PTO Office Action mailed on 01/26/2022.  
2.	In response to the last Office Action, claims 1, 8 and 15 have been amended. Claim 25 is added. Claims 2, 16, 18, 19 and 21- 24 have been cancelled. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ethan W. Bell on July 8, 2022.
The application has been amended as follows: 

In the claims:
1.	(Currently Amended) A method comprising:
storing, on storage of a computing device, a placeholder for a file, wherein data of the file is stored remotely from the storage and the placeholder comprises:
a sparse data stream containing none or some of the data of the file; and
information that enables the remotely stored data of the file to be retrieved;
receiving a request to store metadata associated with the file;
storing the metadata as a Binary Large Object (BLOB) in a secondary data stream of the placeholder, the BLOB having an associated flag;
retrieving the remotely stored data of the file;
storing the retrieved data in a primary data stream on the storage, thereby converting the placeholder to [[the]] a regular file; and
determining, based on the associated flag indicating whether the BLOB is deleted when the placeholder is converted to [[a]] the regular file, to delete the BLOB from the secondary data stream in response to the placeholder being converted to the regular file. 
15.	(Previously Amended) A computing device comprising: 
a processor, 
storage, and 
memory storing computer-executable instructions that, when executed by the processor, implement a file system for managing the storage of files on storage of the computing device, the file system being configured to perform operations comprising:
storing, on the storage, a placeholder for a file, wherein data of the file is stored remotely from the storage and the placeholder comprises: 
a sparse data stream containing none or some of the data of the file; and
information that enables the remotely stored data of the file to be retrieved from the network;
receiving a request to store metadata associated with the file;
storing the metadata as a Binary Large Object (BLOB) in a secondary data stream of the placeholder, the BLOB having an associated identifier comprising a flag indicating whether the BLOB is permitted to be retained when the placeholder is converted to a regular file;
retrieving the remotely stored data of the file;
storing the retrieved data in a primary data stream on the storage, thereby converting the placeholder to the regular file; and
determining, based on the flag, to delete the BLOB from the secondary data stream.

8-14.	(Cancelled)

17.	(Previously Presented) The computing device of claim 15, wherein the secondary data stream comprises a plurality of BLOBs, each BLOB comprising a different type of metadata associated with the file, the secondary data stream further comprising a header storing information concerning the plurality of BLOBs.


21-24.	(Canceled)

25.	(Previously added) The computing device of claim 15, wherein the secondary data stream comprises a plurality of BLOBs, each BLOB comprising a different type of metadata associated with the file.

26.	(New) The computing device of claim 25, wherein the secondary data stream further comprises a header storing information concerning the plurality of BLOBs.

27.	(New) The computing device of claim 15, wherein properties contained within the BLOB are opaque to a file system of the storage.

28.	(New) The computing device of claim 15, wherein the operations further comprise:
receiving, from an application, a request to lock the BLOB; and
locking, in response to the request, the BLOB, thereby providing, to the application, exclusive access to the BLOB.

29.	(New) The computing device of claim 15, wherein the BLOB is one of a sync supplemental properties BLOB or a file format properties BLOB.

30.	(New) The method of claim 1, wherein the BLOB is one of a sync supplemental properties BLOB or a file format properties BLOB.

31.	(New) A method for managing metadata associated with a file, the method comprising:
storing, on storage of a computing device, a placeholder for a file, wherein data of the file is stored remotely from the storage and the placeholder comprises information that enables the remotely stored data of the file to be retrieved;
receiving a request to store metadata associated with the file;
storing the metadata as a Binary Large Object (BLOB) in a secondary data stream of the placeholder, the BLOB having an associated flag indicating whether the BLOB is deleted when the placeholder is converted to a regular file;
retrieving remotely stored data of the file;
storing the retrieved data in a primary data stream on the storage, thereby converting the placeholder to the regular file; and
determining, based on the associated flag, to delete the BLOB from the secondary data stream in response to the placeholder being converted to the regular file.

32.	(New) The method of claim 31, wherein the secondary data stream comprises a plurality of BLOBs, each BLOB comprising a different type of metadata associated with the file.

33.	(New) The method of claim 32, wherein the secondary data stream further comprises a header for storing information about the plurality of BLOBs.

34.	(New) The method of claim 31, wherein a property contained within the BLOB are opaque to a file system of the storage.

35.	(New) The method of claim 31, wherein the request to store metadata is received from one of an application or a storage virtualization provider that manages the remotely stored data.
Reason for Allowance

5.	 The following is an examiner’s statement of reasons for allowance: The closest Prior art fail to anticipate or render obvious the amended features in the instant claims 1, 15 and 31. The amended features in independent claims 1, 15 and 31 are novel and non-obvious over closest prior art. The dependent claims 3-7, 17, 20, 25-30 and 32-35 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “ Comments on Statement of Reason for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153